[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 361 
Appellant Neil was charged with and convicted of the crime of manslaughter in connection with an automobile collision at 3d South and 11th Avenue in the city of Nampa on August 2, 1936, in which Eileen Lockner was injured, and from which injuries she died August 25, 1936. The appeal is taken from the judgment of conviction. *Page 364 
The first assignment of error is to the effect that the court erred in overruling and denying appellant's demand for bill of particulars, whereby appellant sought to require the State to set forth in advance of the trial the specific acts constituting the offense charged. Appellant did not demur to the information and made no motion in arrest of judgment, but sought to raise objections to the information by demanding bill of particulars. It would appear to be unquestionable that a demand for bill of particulars does not take the place of a demurrer. (I. C. A., secs. 19-1601, 19-1603, 19-1611.) Without expressing any opinion as to the appropriateness of a demand for bill of particulars in the instant situation, it is to be observed that upon the demand having been made counsel for respondent made the following statement:
"I will put this in the record rather than take the time to write it out. This is to inform the defendant that the prosecution does not in this action rely upon or intend or expect to prove the charge of manslaughter resulting upon a sudden quarrel, or from heat of passion, or that it resulted from the perpetration or attempt to perpetrate arson, rape, robbery, or mayhem."
No futher demand for bill of particulars was made. It was appellant's duty, if he deemed the above statement an insufficient explanation, to seek a more specific bill, that is, make a new demand. (31 C. J. 753, 754, sec. 311; Comm. v.Lenhart, 40 Pa. Super. 572; 49 C. J. 648, sec. 913.) In any event the allowance of a bill of particulars is not a matter of right, but is within the sound discretion of the trial court. (State v. Rathbone, 8 Idaho 161, 67 P. 186; State v. Gee,48 Idaho 688, 284 P. 845; State v. Clark, 47 Idaho 750,278 P. 776; 31 C. J., p. 751, cases cited in notes 68, 69, 70.) In the absence of a clear abuse of discretion the action of the trial court will not be reviewed. (State v. Rathbone, supra; 17 C. J., sec. 3575, p. 228, and cases, note 31; State v.McDermott, 52 Idaho 602, 17 P.2d 343; State v. Stevens,48 Idaho 335, 282 P. 93; State v. Orr, 53 Idaho 452,24 P.2d 679; State v. George, 44 Idaho 173, 258 P. 551.)
Appellant objected to the introduction of any evidence, basing such objection upon the grounds that the information *Page 365 
"misinformed" the jury and that it placed appellant "upon the defense of three separate and distinct causes or charges without segregation and information as to which one (appellant would) have to meet." The second assignment of error urges that the court erred in permitting the introduction of evidence over this objection. From the objection it appears that appellant in effect attempted to raise grounds of demurrer provided for in I. C. A., section 19-1603, by the objection to the introduction of evidence. The objections do not come within the terms of those which need not be taken by demurrer as provided in I. C. A., sec. 19-1611:
"When the objections declared grounds of demurrer by this chapter appear upon the face of the indictment, they can only be taken by demurrer, except that the objections to the jurisdiction of the court over the subject of the indictment, or that the facts stated do not constitute a public offense, may be taken at the trial under the plea of not guilty, or after the trial in arrest of judgment."
Appellant having filed no demurrer such objections as were attempted to be taken by the objection to the introduction of any evidence must be deemed to have been waived. (People v.Nash, 1 Idaho 206, 207, at 210; State v. Bilboa, 33 Idaho 128,190 P. 248; State v. Knutson, 47 Idaho 281, 274 P. 108;State v. Fong Wee, 47 Idaho 416, 275 P. 1112; State v.Hinckley, 4 Idaho 490, 42 P. 510; In re Alcorn, 7 Idaho 101,60 P. 561; In re Dawson, 20 Idaho 178, 117 P. 696, 35 L.R.A., N. S., 1146; In re Bottjer, 45 Idaho 168, 260 P. 1095.)
Appellant's third assignment, urging error in striking and overruling his motion for new trial, is without merit, the application having been made 34 days after the expiration of the time prescribed by I. C. A., section 19-2308, providing:
"The application for a new trial may be made before or after judgment; and must be made within ten days after verdict, unless the court or judge extends the time."
See, State v. Dupuis, 7 Idaho 614, 65 P. 65; State v. Rice,7 Idaho 762, 66 P. 87; State v. Smith, 5 Idaho 291,48 P. 1060; State v. Chacon, 36 Idaho 148, 209 P. 889; 16 C. J. 1210, sec. 2732. Upon pronouncement of judgment, more than ten days after the verdict was rendered and without any *Page 366 
application having been theretofore made, the court stated: "that the execution of this sentence and judgment be suspended for thirty days to enable counsel for defendant to ascertain whether or not they want to make a motion for a new trial." Whatever the intendment of this statement the right to move for a new trial was lost, the court being without jurisdiction in the matter after the lapse of the ten day period provided by statute. (De Castro v. Richardson, 25 Cal. 49; Leech v. West,2 Cal. 95; Hayne New Trial  Appeal, vol. 1, sec. 21, pp. 131, 132; Thompson v. Lynch, 43 Cal. 482; Clark v. Crane, 57 Cal. 629;Estate of Scarboro, 63 Cal. 5; Cooney v. Furlong, 66 Cal. 520,6 P. 388; Packer v. Doray, 98 Cal. 315, 316,33 P. 118.)
During the cross-examination of appellant's expert witness Dr. Belknap the trial court stated: "I have to ask some questions. I don't think it would be a fair trial to the state if I didn't ask a question or two", and thereafter the court asked certain questions of the witness. Assignments four and five urge that this cross-examination by the court and the remark was erroneous, showing "sympathy for and in aid of the prosecution" and deprived appellant of a fair and impartial trial. An examination of the record does not disclose either that the questions asked nor the conduct of the trial judge in any way indicated the opinion of the trial court upon appellant's guilt or innocence and in no way tended to be prejudicial to appellant. The questions propounded by the trial court were stated in an entirely impartial manner and the answers adduced were manifestly favorable to appellant:
"Now Doctor, will you define the term, under the influence of intoxicating liquor, as you have been using it in your testimony?
"A. The term, under the influence of intoxicating liquor means that a man is sufficiently narcotized from alcohol that he lacks the proper co-ordination and proper trend of mental thought so that his acts are not normal.
"Q. Does a single drink of alcoholic liquor have any effect in the way of putting a man under the influence of intoxicating liquor? *Page 367 
"A. A small drink of alcoholic liquor is a stimulant. It should not put him under the influence of intoxicating liquor so that he would not know what he was doing or is not able to do what he wishes. We frequently use it as a stimulant.
"Q. Would his mental reaction be about the same as if he had not had any?
"A. Yes, if taken in a medical dose.
"Q. When does the point come, when does it come that he gets under the influence of liquor?
"A. That point comes when his mind does not react readily and his movements are not co-ordinated properly. Then he comes to be considered drunk.
"Q. Can you tell anything about that without seeing the patient?
"A. Well from a careful history of his actions you can tell something about it but to get a fine judgment of his degree, I would have to see him."
Remarks or conduct of a trial judge intended to make points clear or elucidate the matter, and which do not indicate an opinion of the court as to the guilt of the defendant, do not constitute prejudicial error. (State v. Allen, 23 Idaho 772, 131. Pac. 1112; State v. Roland, 11. Ida. 490, 83 P. 337;People v. Goldenson, 76 Cal. 328, 19 P. 161; Johnson v.State, 33 Okl. Cr. 56, 242 P. 277; Lacy v. State,33 Okl. Cr. 161, 242 P. 296.) From the evidence in the record with reference to the amount of alcoholic liquor (beer) which appellant stated he had consumed and from the answers asked by the court the only interpretation of partiality that would be justified, if any, is partiality in favor of appellant. In any event there is an entire lack of showing of any prejudice. Also, it might be observed that no objection was made or taken to the remark of the trial judge, which being true the matter is not before this court for review. (State v. Frank, 51 Idaho 21,1 P.2d 181; Giraney v. Oregon Short Line R. R. Co.,54 Idaho 535, 33 P.2d 359, and cases cited, p. 546.)
Under the 6th and 7th assignments appellant urges error in the exclusion of testimony of the witness Lawrence, with reference to the recital of certain conversations *Page 368 
overheard by the witness fifteen to twenty minutes after the collision, between an unknown and unidentified person and an unknown policeman, and a telephone conversation by two unidentified persons. The admission of evidence as part of theres gestae is left largely to the sound discretion of the trial court. (Towne v. Northwestern Mut. Life Ins. Co., (Ida.)70 P.2d 364; Erickson v. E. Rutledge Timber Co., 33 Idaho 179,191 P. 212; State v. Breyer, 40 Idaho 324, 232 P. 560;Coffin v. Bradbury, 3 Idaho 770, 35 P. 715, 95 Am. St. 37.) The witness was unable to identify by his own knowledge the persons alleged to have made the statements and participated in the telephone conversation as parties having any connection with the collision either as actors, principals, bystanders, or otherwise, and no error appears in the rejection of such testimony.
Appellant's 8th and 9th assignments of error are to the effect that the court erred in not permitting the witnesses Anderson and Hanson, allegedly qualified as experts (automobile mechanics), to state their opinion "as an expert, and based upon an examination of the" cars "as to which was the striking car." The specific questions asked and to which objections were made and sustained were:
"And could that bend occur from a front blow?"
"Was there any evidence on that car around the door indicating a side blow?"
"Do you have any opinion as to the rate of speed a car weighing 1877 pounds, with nine passengers, would have to go to make that indenture?"
The record discloses that these questions were not asked in connection with, that is, they were not preceded by, any specific question asking for an opinion or of a hypothetical nature, but appear suddenly in the examination constituting a recital of the damage which the witnesses found upon examination of the automobiles. The questions asked were peculiarly devoid of the usual recital of facts and circumstances upon which questions asking an opinion are ordinarily based. (16 C. J. 784.) In fact the questions do not appear to request an opinion upon the point urged by the assignments, namely: which was the striking car. Two questions *Page 369 
asked the witness' conclusion as to the direction of a blow (producing instrument unnamed) and the remaining question is a hypothetical question of speed, without the inclusion therein of the facts in evidence. In determining whether or not conclusions or opinions of an ordinary or an expert witness are admissible the court may exercise a large measure of discretion (16 C. J. 749, 22 C. J. 701, p. 608), and it does not appear that any abuse of such discretionary power exists. Considerable testimony was adduced from these witnesses as to the extent and nature of the damage to the cars; the points at which the damage existed; and a recital of the existing physical facts disclosed by their examination. In other words the evidence constituted a reproduction of the data from which the witnesses' conclusions or opinions would of necessity have been drawn. The necessity for receiving the opinion or conclusion of an ordinary or skilled witness in such circumstances depends upon whether or not the facts are such that they can be placed before and understood by the jury, and whether or not they are such matters of common observation and experience that the jurors are just as competent to draw inferences therefrom as the witness. (16 C. J. 748, sec. 1532.) We are not prepared to say that the jury was not as well equipped to draw inferences from the data reproduced as were the witnesses. The rejection of such evidence does not appear to have been prejudicially erroneous.
Appellant urges that the evidence is insufficient to support the verdict in several particulars. It is urged the accident inflicting frontal fracture of the skull on the person of Eileen Lockner was not the cause of her decease. Dr. Rodwell testified the cause of deceased's death was a brain injury, she having received a depressed fracture over the frontal region of the skull, from the blow or whatever she received, and that he performed two operations. The first operation was to remove the depressed fracture from her brain, after which deceased remained about the same five or six days then grew worse. The second operation was then performed in the "hope of finding a clot and by removing the clot to get her to live." He testified the second operation would have been unnecessary except for the head injury received, *Page 370 
and that without the second operation she would have gotten worse and that in his best judgment, and from the findings of the post mortem, at the rate of her regression she would not have lived over a month. There is competent evidence that the deceased died as a result of the injuries received.
It is further urged that evidence that defendant was drinking by reason of a smell on his breath is insufficient to sustain a further inference that he was under the influence of intoxicating liquor. There is evidence that appellant purchased two half gallons of beer; that he drank some of it; appellant was uncertain as to the amount he drank; the beer was consumed, except for two or three inches left in a container; the container was found in the Neil car; there was testimony that appellant talked "thick-lipped" or "thick-tongued," and at least one witness gave his opinion that appellant "was under the influence of intoxicating liquor."
Appellant further urges that the evidence shows conclusively that the Lockner car ran into and struck appellant's car on the right front fender, and a strong inference that the Lockner car was traveling at great speed, and that the driver admitted that he was exceeding the speed limit prescribed by statute at street intersections. There is positive testimony in the record that the Lockner car was struck by appellant's car, and there is evidence that appellant's car was traveling well past forty miles an hour in the opinion of one witness. With reference to the speed of the Lockner car the record discloses that Lockner stated he was traveling 25 to 30 miles an hour, and it appears that this was on a street protected with a stop sign over which appellant traveled. The record discloses at the most simply a conflict in the evidence with relation to the points raised, and there is sufficient competent evidence to support the verdict and judgment.
It would hardly seem necessary to discuss error predicated upon the giving and the refusal to give certain instructions. A careful examination of the instructions given by the court, several of appellant's instructions having been given as modified and also certain instructions of appellant having been *Page 371 
covered by the court's instructions, justifies the conclusion that the court's instructions when considered as a whole are not unfavorable to appellant and correctly and sufficiently state the law to be applied to the evidence adduced upon the trial.
It follows that the judgment must be affirmed and it is so ordered.
Ailshie and Givens, JJ., concur.